46 F.3d 1125
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kenneth MULLINS, Plaintiff-Appellant,v.George P. DODSON, Warden, Keen Mountain;  Moses E. Quinones,Staff Physician, Keen Mountain;  LPN Smith, Keen Mountain;LPN Barrett, Keen Mountain;  Bobby Hagey, MaintenanceSupervisor, Keen Mountain;  Keen Mountain CorrectionalCenter, Defendants-Appellees.
No. 94-6988.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 13, 1994.Decided Jan. 18, 1995.

Kenneth Mullins, Appellant Pro Se.  Pamela Anne Sargent, Assistant Attorney General, Richmond, VA;  Peter Duane Vieth, WOOTEN & HART, P.C., Roanoke, VA, for Appellees.
Before WIDENER and NIEMEYER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Mullins v. Keen Mountain Corr.  Ctr., No. CA-93-758 (W.D.Va. Aug. 30, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.